EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Mei (Reg No 39,768) on 9 September 2021.

The application has been amended as follows:  Cancel Claims 3, 12, 21 and amend Claims 1, 10, 13, 19, and 22 as presented in the claim attachment.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 August 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The outstanding rejections to the claims in view of prior art have been overcome for at least the following reason:  Independent Claims 1, 10, and 19 have been further amended to recite “wherein the subportion of the image file is based at least in part upon creating or copying metadata for a child snapshot to the host machine without copying full contents of a parent snapshot to the host machine”.   Cited prior art such as VENKITACHALAM discloses a similar invention of starting up a virtual machine from a clone of a snapshot that doesn’t include the full code/data that represents the entirety of the virtual machine.  While VENKITACHALAM discloses the virtual machine may be started up on a target 
The outstanding rejections to the claims under 35 U.S.C. 112 issued in the Office Action mailed 25 February 2021 have been overcome in view of applicant’s amendment and remarks.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







(The rest of this page is intentionally left blank)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON W BLUST/Primary Examiner, Art Unit 2137                                                                                                                                                                                                        

/E.T.L/Examiner, Art Unit 2137